Kupferman, J.,
dissents in a memorandum as follows: On
August 30, 1991, a juvenile delinquency petition was filed against appellant charging him with having committed an act which, if he were an adult, would constitute the crime of criminal possession of a weapon in the fourth degree.
The appellant on that day was remanded to non-secure detention. On September 4th, the appellant admitted to committing the act involved. On October 30th, upon consent, the dispositional order placing the appellant with the Division for Youth was entered.
With respect to timeliness, in order for the petition to extend the placement to have been made "at least sixty days prior to the expiration of the period of placement, except for good cause shown” (Family Ct Act §355.3 [1]), the choice is either the October 30th date or the August 30th date (to which several days have been added because of appellant’s absence from placement). I do not take into consideration the absence of the appellant for the additional period when the appellant was AWOL from September 7, 1992 to October 10, 1992 (33 days).
What this Court has done in crediting the initial placement time to the appellant is to permit appellant to bootstrap the *374applicable period so as to foreclose an otherwise appropriate petition.
It is one thing for the initial period of placement to be "credited with and diminished by the amount of time spent by the respondent in detention prior to the commencement of the placement” (Family Ct Act § 353.3 [5]). The appellant is clearly entitled to this. However, it is another thing to use that credit in order to interfere with the possibility of the State Division for Youth, which is in the best position to evaluate appellant’s progress and needs, timely moving to extend such placement.
As to the Family Court’s jurisdiction, it is undisputed that it was in appellant’s best interests to extend the placement for eight months, and its order was issued within the period of placement as extended three days by appellant’s absence. For this purpose, it should be October 30, 1991, the date of placement that applies and not, as the majority would have it, August 30, 1991.